                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 1 of 20 Page ID #:1


                                    C.O. LAW, APC
                              1
                                   Clark Ovruchesky, Esq. (SBN: 301844)
                              2    co@colawcalifornia.com
                                   3148 Midway Dr. Suite 203
                              3
                                   San Diego, California 92110
                              4    Telephone: (619) 356-8960
                                   Facsimile: (619) 330-7610
                              5

                              6    COSTA LEGAL CENTER
                                   George C. Panagiotou, Esq. (SBN: 263172)
                              7
                                   7230 S. Land Park Dr., Suite 127
                              8    3148 Midway Dr. Suite 202
                              9
                                   San Diego, California 92110
                                   Telephone: (858) 3000-0033
                             10    Facsimile: (858) 408-2939
                             11
                                   Attorneys for Plaintiff,
                             12    Feras Qumseya
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110




                                                       UNITED STATES DISTRICT COURT
     C.O. LAW, APC




                             14                       CENTRAL DISTRICT OF CALIFORNIA
                             15
                                    FERAS QUMSEYA,                            Case No.:
                             16
                                                                              COMPLAINT FOR DAMAGES
                             17                    Plaintiff,                 FOR VIOLATIONS OF:

                             18                           v.                    1.) THE FAIR CREDIT
                                                                                    REPORTING ACT, 15
                             19     AQUA FINANCE, INC. and                          U.S.C. §§ 1681, ET SEQ.;
                                                                                    AND
                                    EQUIFAX INFORMATION
                             20
                                    SERVICES LLC,                               2.) CALIFORNIA
                             21                                                     CONSUMER CREDIT
                                                   Defendants.                      REPORTING AGENCIES
                             22                                                     ACT, CAL. CIV. CODE §§
                                                                                    1785.1, ET SEQ.
                             23

                             24                                               JURY TRIAL DEMANDED

                             25

                             26
                             27

                             28


                                   COMPLAINT FOR DAMAGES                                         PAGE 1 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 2 of 20 Page ID #:2



                              1                                       INTRODUCTION
                              2    1.   The United States Congress has found the banking system is dependent upon
                              3         fair and accurate credit reporting. Inaccurate credit reports directly impair the
                              4         efficiency of the banking system, and unfair credit reporting methods
                              5         undermine the public confidence, which is essential to the continued
                              6         functioning of the banking system. Congress enacted the Fair Credit Reporting
                              7         Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and accurate reporting,
                              8         promote efficiency in the banking system, and protect consumer privacy. The
                              9         FCRA seeks to ensure consumer reporting agencies exercise their grave
                             10         responsibilities with fairness, impartiality, and a respect for the consumer’s
                             11         right to privacy because consumer reporting agencies have assumed such a vital
                             12         role in assembling and evaluating consumer credit and other information on
3148 MIDWAY DR., SUITE 203




                             13         consumers. The FCRA also imposes duties on the sources that provide credit
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         information to credit reporting agencies, called “furnishers.”
                             15    2.   Plaintiff FERAS QUMSEYA (“Plaintiff”), through his attorneys, brings this
                             16         lawsuit to challenge the actions of Defendants AQUA FINANCE, INC.
                             17         (“AQUA”, “Furnisher-Defendant”, or “Defendants”) and EQUIFAX
                             18         INFORMATION SERVICES LLC (“Equifax”, the “Credit Bureau”, or
                             19         “Defendants”), with regard to Defendants’ reporting of erroneous negative and
                             20         derogatory reports to Plaintiff’s credit report, as that term is defined by 15
                             21         U.S.C. § 1681a(g); Defendants’ willful and negligent failure to properly
                             22         investigate the repeated disputes of Plaintiff concerning the inaccurate data
                             23         Defendants are reporting in Plaintiff’s file, and Defendants’ failure to correct
                             24         such, which Defendants knew or should have known was erroneous and which
                             25         caused Plaintiff damages.
                             26    3.   Plaintiff makes these allegations on information and belief, with the exception
                             27         of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
                             28         alleges on personal knowledge.


                                   COMPLAINT FOR DAMAGES                                                  PAGE 2 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 3 of 20 Page ID #:3



                              1    4.    While many violations are described below with specificity, this Complaint
                              2          alleges violations of the statutes cited in their entirety.
                              3    5.    Unless otherwise stated, all the conduct engaged in by Defendants occurred in
                              4          California.
                              5    6.    Any violations by Defendants were knowing and intentional, and Defendants
                              6          did not maintain procedures reasonably adapted to avoid any such violation.
                              7    7.    Unless otherwise indicated, the use of any Defendants’ name in this Complaint
                              8          includes all agents, employees, officers, members, directors, heirs, successors,
                              9          assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                             10          that Defendants named.
                             11                                    JURISDICTION AND VENUE
                             12    8.    Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331; 15 U.S.C. §
3148 MIDWAY DR., SUITE 203




                             13          1681p; and, 28 U.S.C. § 1367 for supplemental state law claims.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    9.    This action arises out of Defendants’ violations of (i) the Fair Credit Reporting
                             15          Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”); and (ii) the California Consumer
                             16          Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785.1. et seq. (“CCRAA”).
                             17    10. The Court has personal jurisdiction over Defendants as Defendants conduct
                             18          business within the State of California and have purposefully availed
                             19          themselves of the laws and markets of the State of California and this district.
                             20    11. Venue is proper in the United States District Court, Central District of
                             21          California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                             22          resides in the County of Riverside, State of California, which is within this
                             23          judicial district; (ii) the conduct complained of herein occurred within this
                             24          judicial district; and, (iii) Defendants conducted business within this judicial
                             25          district at all times relevant.
                             26    ///
                             27    ///
                             28    ///


                                   COMPLAINT FOR DAMAGES                                                   PAGE 3 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 4 of 20 Page ID #:4



                              1                                          PARTIES
                              2    12. Plaintiff is a natural person who resides in the City of Temecula, County of
                              3        Riverside, in the State of California. In addition, Plaintiff is a “consumer” as
                              4        that term is defined by: Cal. Civ. Code § 1785.3(b) and 15 U.S.C. § 1681a(c).
                              5    13. Defendant AQUA is a corporation, whose primary corporate address is in the
                              6        City of Cincinnati, in the State of Ohio, and is authorized to do business in the
                              7        State of California.
                              8    14. Defendant Equifax is a corporation whose primary corporate address is in the
                              9        City of Wausau, in the State of Wisconsin, and is authorized to do business in
                             10        the State of California.
                             11    15. Defendant AQUA (“Furnisher-Defendant”) is a furnisher of information as
                             12        contemplated by FCRA sections 1681s-2(a) & (b), which regularly and in the
3148 MIDWAY DR., SUITE 203




                             13        ordinary course of business furnish information to one or more consumer
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14        reporting agencies about consumer transactions or experiences with any
                             15        consumer.
                             16    16. Plaintiff is informed and believes, and thereon alleges, that Furnisher-
                             17        Defendants, in the ordinary course of business, regularly, on behalf of
                             18        themselves or others, engage in “debt collection” as that term is defined by
                             19        California Civil Code § 1788.2(b), and are therefore “debt collectors” as that
                             20        term is defined by California Civil Code § 1788.2(c).
                             21    17. Equifax is a “consumer reporting agency” as that term is defined by 15 U.S.C.
                             22        § 1681a(f) and Cal. Civ. Code § 1785.3.
                             23    18. The causes of action herein also pertain to Plaintiff’s “consumer [credit] report”
                             24        as that term is defined by 15 U.S.C. § 1681a(d)(1) and Cal. Civ. Code §
                             25        1785.3(c), in that inaccurate credit information was furnished by AQUA to
                             26        “consumer reporting agencies,” as that term is defined by Cal. Civ. Code §
                             27        1785.3(d), regarding specific transactions and/or experiences pertaining to
                             28        Plaintiff and Plaintiff’s credit worthiness, credit standing, and credit capacity.


                                   COMPLAINT FOR DAMAGES                                                 PAGE 4 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 5 of 20 Page ID #:5



                              1    19. Such credit information was used or was expected to be used, or collected in
                              2        whole or in part, for the purposes of serving as a factor in establishing Plaintiff’s
                              3        eligibility for, among other things, credit to be used primarily for personal,
                              4        family, household and employment purposes.
                              5                                   GENERAL ALLEGATIONS
                              6    20. At all times relevant to this matter, Plaintiff was an individual residing within
                              7        the State of California.
                              8    21. Furthermore, Defendants conducted business within the State of California at
                              9        all times relevant.
                             10    22. In respect to their FCRA investigation, Plaintiff alleges AQUA, rather than train
                             11        its employees how to properly review and investigate disputes, are generally
                             12        expected to simply confirm whatever information being reported is accurate,
3148 MIDWAY DR., SUITE 203




                             13        rather than conducting an actual reasonable investigation.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    23. Similarly, Plaintiff alleges Equifax’s employees have a policy of simply
                             15        parroting whatever information is provided by furnishers rather than conducting
                             16        reasonable reinvestigations under the FCRA and CCRAA.
                             17    24. This is because the investigation and reinvestigations conducted by the AQUA
                             18        and Equifax, respectively, occur in a hurried, conveyor-belt styled atmosphere
                             19        in which dispute operators are under pressure to process disputes quickly to
                             20        meet production quotas. This atmosphere is conducive to a speed-minded
                             21        dispute operator failing to consider, or not looking for, information that is
                             22        relevant to the consumer’s dispute.
                             23    25. Such conduct by Defendants is willful and reckless.
                             24    26. Furthermore, Equifax’s policies and procedures for maintaining and operating
                             25        their internal databases were not reasonable, because they continued reporting
                             26        patently inaccurate and materially misleading information after Plaintiff
                             27        formally disputed the reporting.
                             28


                                   COMPLAINT FOR DAMAGES                                                  PAGE 5 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 6 of 20 Page ID #:6



                              1    27. Accordingly, Equifax failed to follow reasonable procedures to assure
                              2        maximum possible accuracy of the information concerning Plaintiff and
                              3        violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                              4    28. As a direct and proximate result of the derogatory information furnished and
                              5        reported by Defendants, Plaintiff has sustained actual damages including
                              6        emotional distress, having his privacy invaded, humiliation, embarrassment,
                              7        anxiety, loss of sleep, defamation of character, pain and suffering, was impeded
                              8        in seeking necessary products and services from vendors, damages to his credit
                              9        rating, and damages to his creditworthiness, which makes Plaintiff unable and
                             10        therefore averse to apply for credit because his credit score remains low.
                             11    29. As a further direct and proximate result of Defendants’ acts stated herein,
                             12        Plaintiff has spent many hours and associated costs reviewing credit reports,
3148 MIDWAY DR., SUITE 203




                             13        disputing the incorrect information furnished by Defendants via certified mail,
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14        and incurred attorneys’ fees and such further expenses in an amount to be
                             15        determined at trial.
                                                              AQUA FINANCE
                             16
                                         INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                             17                  RE: ACCOUNT NO.: 500127* (THE “ACCOUNT”)
                             18    30. In an Equifax Credit Report dated September 25, 2018, AQUA reported the
                             19        following inaccurate, misleading, and derogatory information for the above-
                             20        referenced Account:
                             21           • Scheduled Payment Amount: $228
                             22    31. However, the Account was closed/paid on or about October 2015 with a zero
                             23        ($0) balance.
                             24    32. Accordingly, it was inaccurate and materially misleading for AQUA to report
                             25        the above “Scheduled Payment” amount of $228 because Plaintiff no longer
                             26        had a scheduled payment due on the Account following the satisfaction and
                             27        closure of the Account.
                             28


                                   COMPLAINT FOR DAMAGES                                              PAGE 6 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 7 of 20 Page ID #:7



                              1    33. The “Scheduled Payment” amount reported by AQUA and Equifax, as opposed
                              2         to the correct scheduled payment amount of $0 following Plaintiff’s satisfaction
                              3         of the Account, inaccurately and misleadingly suggested that Plaintiff still has
                              4         an ongoing agreement to pay on the Account to AQUA, which is not true.
                              5    34. Rather than using AQUA’s internal account information for Plaintiff’s
                              6         Account, which reflected or should have reflected that the Account was
                              7         closed/paid, AQUA continued to report that Plaintiff had an ongoing payment
                              8         obligation/plan with AQUA. Therefore, AQUA’s reporting was patently
                              9         inaccurate and materially misleading.
                             10    35. AQUA’s credit reporting information is relevant to Plaintiff’s credit score, and
                             11         AQUA inaccurate reporting is materially misleading and therefore adversely
                             12         affects Plaintiff’s creditworthiness.
3148 MIDWAY DR., SUITE 203




                             13    36. Therefore, AQUA inaccurate, materially misleading, and negative reporting of
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         the Debt in light of their knowledge of the status of the Account was willful.
                             15    37. Through this conduct, AQUA has violated Cal. Civ. Code § 1785.25(a) by
                             16         furnishing information to Equifax, i.e. a consumer reporting agency, that
                             17         AQUA knew or should known was inaccurate and materially misleading.
                             18    38. AQUA and Equifax’s credit reporting information is relevant to Plaintiff’s
                             19         FICO credit score, and Equifax’s inaccurate reporting is materially misleading
                             20         and therefore adversely affects Plaintiff’s creditworthiness.
                             21    39. On or about October 2018, Plaintiff disputed AQUA’s reported information
                             22         regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                             23         Equifax, in writing, of the incorrect and inaccurate credit information furnished
                             24         by AQUA.
                             25    40. Specifically, Plaintiff sent a letter, via certified mail, to Equifax (the “Dispute
                             26         Letter”), with the following language:
                             27

                             28


                                   COMPLAINT FOR DAMAGES                                                 PAGE 7 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 8 of 20 Page ID #:8


                                  Consumer Dispute:
                              1
                                                                 • This tradeline lists a Scheduled Payment amount of
                              2                                    $228.00 which is inaccurate and incorrect as there is
                              3
                                                                   no scheduled payment amount due.

                              4 Action/Correction               Immediately delete the disputed derogatory
                              5 Requested:                     information from my credit report and update my
                                                               credit report accordingly.
                              6

                              7                                 If you do not immediately correct the disputed
                                                               information on my credit report, please include the
                              8                                “Consumer Dispute” section above as my dispute
                              9                                statement for this account on my credit report.

                             10

                             11    41. Upon information and belief, Equifax timely notified AQUA of Plaintiff’s

                             12          dispute, but they both verified and continued reporting inaccurate, derogatory
                                         information.
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    42. AQUA was required to conduct a reasonable investigation into this specific

                             15          account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-

                             16
                                         2(b)(1)(A).

                             17    43. Equifax was required to conduct a reasonable reinvestigation of Plaintiff’s

                             18          dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.

                             19    44. On or about October 2018, Plaintiff received notification from Equifax that

                             20          AQUA and Equifax received notice of Plaintiff’s dispute pursuant to 15 U.S.C.

                             21          § 1681i(a)(6) and were providing the results of the reinvestigation.

                             22    45. Rather than remove the derogatory information from Plaintiff’s report, AQUA

                             23
                                         and Equifax simply continued reporting inaccurate information.

                             24    46. Specifically, AQUA and Equifax reported the following inaccurate and

                             25          derogatory information on Plaintiff’s credit in respect to the Account:

                             26             • Scheduled Payment Amount: $228

                             27    ///

                             28    ///


                                   COMPLAINT FOR DAMAGES                                                PAGE 8 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 9 of 20 Page ID #:9



                              1    47. Equifax did not provide notice to Plaintiff that his dispute was “frivolous or
                              2        irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or included Plaintiff’s
                              3        “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                              4    48. Moreover, upon information and belief, Equifax’s reinvestigation was not
                              5        reasonable. Equifax should have discovered from its records, including the
                              6        Dispute Letter, that the information AQUA reported was inaccurate and
                              7        materially misleading. Equifax could have easily ascertained that the Account
                              8        no longer had any scheduled payment due by requesting Plaintiff’s account
                              9        records from AQUA, or contacting Plaintiff for more information.
                             10    49. Such conduct by Equifax was willful and reckless.
                             11    50. Accordingly, Equifax failed to conduct a reasonable reinvestigation of
                             12        Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
3148 MIDWAY DR., SUITE 203




                             13        §1785.16.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    51. Further, Equifax failed to follow reasonable procedures to assure maximum
                             15        possible accuracy of the information concerning Plaintiff and violated 15
                             16        U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                             17    52. Upon information and belief, AQUA’s investigation was also not reasonable.
                             18        AQUA should have discovered from its internal records, including the Dispute
                             19        Letter, that the information AQUA reported was inaccurate and materially
                             20        misleading. AQUA could have reviewed their internal account information,
                             21        which reflected or should have reflected the Account was closed/paid and
                             22        satisfied. Had AQUA done so, AQUA would have recognized that the correct
                             23        “Scheduled Payment” for the Account was $0.
                             24    53. Accordingly, AQUA failed to conduct a reasonable investigation with respect
                             25        to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                             26             a. Failing to remove all of the disputed and incorrect information;
                             27             b. Failing to update Plaintiff’s Account (history); and
                             28             c. Failing to notate, as required, Plaintiff’s dispute.


                                   COMPLAINT FOR DAMAGES                                              PAGE 9 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 10 of 20 Page ID #:10



                              1     54. Through this conduct, AQUA has violated Cal. Civ. Code § 1785.25(a) by
                              2           furnishing information to Equifax, i.e. a consumer reporting agency, that
                              3           AQUA knew or should known was inaccurate and materially misleading.
                              4     55. AQUA and Equifax failed to review all relevant information provided by
                              5           Plaintiff in the dispute to Equifax as required by and in violation of 15 U.SC. §
                              6           1681s-2(b)(1)(B).
                              7     56. Due to AQUA and Equifax’s failure to reasonably (re)investigate, they each
                              8           further failed to correct and update Plaintiff’s information as required by 15
                              9           U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                             10           information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                             11     57. Plaintiff’s continued efforts to correct AQUA and Equifax’s erroneous and
                             12           negative reporting of the Debt by communicating Plaintiff’s disputes with
3148 MIDWAY DR., SUITE 203




                             13           AQUA and Equifax were fruitless.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14     58. AQUA and Equifax’s continued inaccurate and negative reporting of the Debt
                             15           in light of its knowledge of the actual error was willful.
                             16     59. AQUA and Equifax’s failure to correct the previously disclosed inaccuracies
                             17           on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                             18           to refrain from reporting inaccurate information. Accordingly, AQUA and
                             19           Equifax willfully and negligently failed to comply with its duty to reasonably
                             20           investigate Plaintiff’s dispute.
                             21     60. AQUA and Equifax’s inaccurate and negative reporting damaged Plaintiff’s
                             22           creditworthiness.
                             23     61. By inaccurately reporting account information relating to the Account after
                             24           notice and confirmation of its errors, AQUA and Equifax failed to take the
                             25           appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E)
                             26     ///
                             27     ///
                             28     ///


                                    COMPLAINT FOR DAMAGES                                                 PAGE 10 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 11 of 20 Page ID #:11


                                                       AMERICAN HONDA FINANCE CORP.
                              1
                                          INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                              2                   RE: ACCOUNT NO.: 13541* (THE “ACCOUNT”)
                              3     62. In an Equifax Credit Report dated September 25, 2018, American Honda
                              4          Finance Corp. (“HONDA”) reported the following inaccurate, misleading, and
                              5          derogatory information for the above-referenced Account:
                              6             • Scheduled Payment Amount: $356
                              7     63. However, the Account was closed/paid on or about June 2012 with a zero ($0)
                              8          balance.
                              9     64. Accordingly, it was inaccurate and materially misleading for HONDA to report
                             10          the above “Scheduled Payment” amount of $356 because Plaintiff no longer
                             11          had a scheduled payment due on the Account following the satisfaction and
                             12          closure of the Account.
3148 MIDWAY DR., SUITE 203




                             13     65. The “Scheduled Payment” amount reported by HONDA and Equifax, as
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14          opposed to the correct scheduled payment amount of $0 following Plaintiff’s
                             15          satisfaction of the Account, inaccurately and misleadingly suggested that
                             16          Plaintiff still has an ongoing agreement to pay on the Account to HONDA,
                             17          which is not true.
                             18     66. HONDA and Equifax’s credit reporting information is relevant to Plaintiff’s
                             19          credit score, and their inaccurate reporting is materially misleading and
                             20          therefore adversely affects Plaintiff’s creditworthiness.
                             21     67. On or about October 2018, Plaintiff disputed HONDA’s reported information
                             22          regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                             23          Equifax, in writing, of the incorrect and inaccurate credit information furnished
                             24          by HONDA.
                             25     68. Specifically, Plaintiff sent a letter, via certified mail, to Equifax (the “Dispute
                             26          Letter”), with the following language:
                             27

                             28


                                    COMPLAINT FOR DAMAGES                                                PAGE 11 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 12 of 20 Page ID #:12


                                   Consumer Dispute:
                              1
                                                                  • This tradeline lists a Scheduled Payment amount of
                              2                                     $356.00 which is inaccurate and incorrect as there is
                              3
                                                                    no scheduled payment amount due.

                              4 Action/Correction                Immediately delete the disputed derogatory
                              5 Requested:                      information from my credit report and update my
                                                                credit report accordingly.
                              6                                  If you do not immediately correct the disputed
                              7                                 information on my credit report, please include the
                                                                “Consumer Dispute” section above as my dispute
                              8                                 statement for this account on my credit report.
                              9
                             10     69. Upon information and belief, Equifax timely notified HONDA of Plaintiff’s
                             11           disputes, but they both verified and continued reporting inaccurate, derogatory
                             12           information.
3148 MIDWAY DR., SUITE 203




                             13     70. Equifax was required to conduct a reasonable reinvestigation of Plaintiff’s
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                             15     71. On or about October 2018, Plaintiff received notification from Equifax that
                             16           HONDA and Equifax received notice of Plaintiff’s dispute pursuant to 15
                             17           U.S.C. § 1681i(a)(6) and were providing the results of the reinvestigation.
                             18     72. Rather than remove the derogatory information from Plaintiff’s report,
                             19           HONDA and Equifax simply continued reporting inaccurate information.
                             20     73. Specifically, HONDA and Equifax reported the following inaccurate and
                             21           derogatory information on Plaintiff’s credit in respect to the Account:
                             22              • Scheduled Payment Amount: $356
                             23     74. Equifax did not provide notice to Plaintiff that her dispute was “frivolous or
                             24           irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or include Plaintiff’s
                             25           “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                             26     ///
                             27     ///
                             28     ///

                                    COMPLAINT FOR DAMAGES                                               PAGE 12 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 13 of 20 Page ID #:13



                              1     75. Moreover, upon information and belief, Equifax’s reinvestigation was not
                              2           reasonable. Equifax should have discovered from its records, including the
                              3           Dispute Letter, that the information HONDA reported was inaccurate and
                              4           materially misleading. Equifax could have easily ascertained that the Account
                              5           no longer had any scheduled payment due by requesting Plaintiff’s account
                              6           records from HONDA, or contacting Plaintiff for more information.
                              7     76. Accordingly, Equifax failed to conduct a reasonable reinvestigation of
                              8           Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                              9           §1785.16.
                             10     77. Further, Equifax failed to follow reasonable procedures to assure maximum
                             11           possible accuracy of the information concerning Plaintiff and violated 15
                             12           U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
3148 MIDWAY DR., SUITE 203




                             13     78. Plaintiff’s efforts to correct Equifax’s erroneous and negative reporting of the
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           Debt by communicating Plaintiff’s dispute with Equifax were fruitless.
                             15     79. Equifax’s continued inaccurate and negative reporting of the Debt in light of its
                             16           knowledge of the actual error was willful.
                             17     80. Equifax’s failure to correct the previously disclosed inaccuracies on Plaintiff’s
                             18           credit report was intentional and in reckless disregard of its duty to refrain from
                             19           reporting inaccurate information. Accordingly, Equifax willfully and
                             20           negligently failed to comply with its duty to reasonably investigate Plaintiff’s
                             21           dispute.
                             22     81. Equifax’s      inaccurate    and    negative    reporting    damaged      Plaintiff’s
                             23           creditworthiness.
                             24     82. By inaccurately reporting account information relating to the Account after
                             25           notice and confirmation of its errors, Equifax failed to take the appropriate
                             26           measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E).
                             27     ///
                             28     ///


                                    COMPLAINT FOR DAMAGES                                                 PAGE 13 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 14 of 20 Page ID #:14


                                                         WELLS FARGO HOME MORTGAGE
                              1
                                           INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                              2                   RE: ACCOUNT NO.: 936048546* (THE “ACCOUNT”)
                              3     83. In an Equifax Credit Report dated September 25, 2018, Wells Fargo Home
                              4           Mortgage (“WFHM”) reported the following inaccurate, misleading, and
                              5           derogatory information for the above-referenced Account:
                              6              • Scheduled Payment Amount: $2,283
                              7     84. However, the Account was closed/paid on or about March 2015 with a zero ($0)
                              8           balance.
                              9     85. Accordingly, it was inaccurate and materially misleading for WFHM to report
                             10           the above “Scheduled Payment” amount of $2,283 because Plaintiff no longer
                             11           had a scheduled payment due on the Account following the satisfaction and
                             12           closure of the Account.
3148 MIDWAY DR., SUITE 203




                             13     86. The “Scheduled Payment” amount reported by WFHM and Equifax, as opposed
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           to the correct scheduled payment amount of $0 following Plaintiff’s satisfaction
                             15           of the Account, inaccurately and misleadingly suggested that Plaintiff still has
                             16           an ongoing agreement to pay on the Account to WFHM, which is not true.
                             17     87. WFHM and Equifax’s credit reporting information is relevant to Plaintiff’s
                             18           credit score, and their inaccurate reporting is materially misleading and
                             19           therefore adversely affects Plaintiff’s creditworthiness.
                             20     88. On or about October 2018, Plaintiff disputed WFHM’s reported information
                             21           regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                             22           Equifax, in writing, of the incorrect and inaccurate credit information furnished
                             23           by WFHM.
                             24     89. Specifically, Plaintiff sent a letter, via certified mail, to Equifax (the “Dispute
                             25           Letter”), with the following language:
                             26     ///
                             27     ///
                             28     ///


                                    COMPLAINT FOR DAMAGES                                                PAGE 14 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 15 of 20 Page ID #:15


                                   Consumer Dispute:
                              1
                                                                  • This tradeline lists a Scheduled Payment amount of
                              2                                     $2,283.00 which is inaccurate and incorrect as there
                              3
                                                                    is no scheduled payment amount due.

                              4 Action/Correction                Immediately delete the disputed derogatory
                              5 Requested:                      information from my credit report and update my
                                                                credit report accordingly.
                              6                                  If you do not immediately correct the disputed
                              7                                 information on my credit report, please include the
                                                                “Consumer Dispute” section above as my dispute
                              8                                 statement for this account on my credit report.
                              9
                             10     90. Upon information and belief, Equifax timely notified WFHM of Plaintiff’s
                             11           disputes, but they both verified and continued reporting inaccurate, derogatory
                             12           information.
3148 MIDWAY DR., SUITE 203




                             13     91. Equifax was required to conduct a reasonable reinvestigation of Plaintiff’s
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                             15     92. On or about October 2018, Plaintiff received notification from Equifax that
                             16           WFHM and Equifax received notice of Plaintiff’s dispute pursuant to 15 U.S.C.
                             17           § 1681i(a)(6) and were providing the results of the reinvestigation.
                             18     93. Rather than remove the derogatory information from Plaintiff’s report, WFHM
                             19           and Equifax simply continued reporting inaccurate information.
                             20     94. Specifically, WFHM and Equifax reported the following inaccurate and
                             21           derogatory information on Plaintiff’s credit in respect to the Account:
                             22              • Scheduled Payment Amount: $2,283
                             23     95. Equifax did not provide notice to Plaintiff that her dispute was “frivolous or
                             24           irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or include Plaintiff’s
                             25           “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                             26     ///
                             27     ///
                             28     ///

                                    COMPLAINT FOR DAMAGES                                               PAGE 15 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 16 of 20 Page ID #:16



                              1     96. Moreover, upon information and belief, Equifax’s reinvestigation was not
                              2           reasonable. Equifax should have discovered from its records, including the
                              3           Dispute Letter, that the information WFHM reported was inaccurate and
                              4           materially misleading. Equifax could have easily ascertained that the Account
                              5           no longer had any scheduled payment due by requesting Plaintiff’s account
                              6           records from WFHM, or contacting Plaintiff for more information.
                              7     97. Accordingly, Equifax failed to conduct a reasonable reinvestigation of
                              8           Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                              9           §1785.16.
                             10     98. Further, Equifax failed to follow reasonable procedures to assure maximum
                             11           possible accuracy of the information concerning Plaintiff and violated 15
                             12           U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
3148 MIDWAY DR., SUITE 203




                             13     99. Plaintiff’s efforts to correct Equifax’s erroneous and negative reporting of the
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           Debt by communicating Plaintiff’s dispute with Equifax were fruitless.
                             15     100. Equifax’s continued inaccurate and negative reporting of the Debt in light of its
                             16           knowledge of the actual error was willful.
                             17     101. Equifax’s failure to correct the previously disclosed inaccuracies on Plaintiff’s
                             18           credit report was intentional and in reckless disregard of its duty to refrain from
                             19           reporting inaccurate information. Accordingly, Equifax willfully and
                             20           negligently failed to comply with its duty to reasonably investigate Plaintiff’s
                             21           dispute.
                             22     102. Equifax’s     inaccurate    and    negative    reporting    damaged      Plaintiff’s
                             23           creditworthiness.
                             24     103. By inaccurately reporting account information relating to the Account after
                             25           notice and confirmation of its errors, Equifax failed to take the appropriate
                             26           measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E).
                             27     ///
                             28     ///


                                    COMPLAINT FOR DAMAGES                                                 PAGE 16 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 17 of 20 Page ID #:17



                              1                                      CAUSES OF ACTION
                              2                                           COUNT I
                              3                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                              4                                  15 U.S.C. §§ 1681 ET SEQ.
                              5                                [AGAINST ALL DEFENDANTS]
                              6     104. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              7          as though fully stated herein.
                              8     105. The foregoing acts and omissions constitute numerous and multiple willful,
                              9          reckless, or negligent violations of the FCRA, including, but not limited to, each
                             10          and every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
                             11     106. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                             12          is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
3148 MIDWAY DR., SUITE 203




                             13          1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14          1681o(a)(2), from Defendants.
                             15     107. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                             16          to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                             17          statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                             18          the Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                             19          attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
                             20                                           COUNT II
                             21       VIOLATION OF CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                             22                              CAL. CIV. CODE § 1785.1 ET SEQ.
                             23                                [AGAINST ALL DEFENDANTS]
                             24     108. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                             25          as though fully stated herein.
                             26     109. The foregoing acts and omissions constitute numerous and multiple violations
                             27          of the California Consumer Credit Reporting Agencies Act.
                             28


                                    COMPLAINT FOR DAMAGES                                                PAGE 17 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 18 of 20 Page ID #:18



                              1     110. As a result of each and every negligent violation of the CCRAA, Plaintiff is
                              2           entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                              3           1785.31(a)(1) from Defendants.
                              4     111. As a result of each and every willful violation of the CCRAA, Plaintiff is
                              5           entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                              6           1785.31(a)(2) against Defendants, including punitive damages of $100-$5,000
                              7           per willful violation.
                              8     112. Because Furnisher-Defendants are partnerships, corporations, associations, or
                              9           other entities, and are therefore each a “person” as that term is defined by Cal.
                             10           Civ. Code § 1785.3(j), Furnisher-Defendants are and always were obligated to
                             11           not furnish information on a specific transaction or experience to any consumer
                             12           credit reporting agency if they knew or should have known that the information
3148 MIDWAY DR., SUITE 203




                             13           is incomplete or inaccurate, as required by Cal. Civ. Code § 1785.25(a). Thus,
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           Furnisher-Defendants violated Cal. Civ. Code § 1785.25(a).
                             15                                     PRAYER FOR RELIEF
                             16     WHEREFORE, Plaintiff prays that judgment be entered against Defendants:
                             17           • An award of actual damages, in an amount to be determined at trial or
                             18              damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
                             19              against Defendants for each incident of willful noncompliance of the
                             20              FCRA;
                             21           • An award of punitive damages, as the Court may allow pursuant to 15
                             22              U.S.C. § 1681n(a)(2), against Defendants for each incident of willful
                             23              noncompliance to the FCRA;
                             24           • An award for costs and reasonable attorney’s fess, pursuant to 15 U.S.C. §
                             25              1681n(a)(3), against Defendants for each incident of negligent
                             26              noncompliance of the FCRA;
                             27     ///
                             28     ///


                                    COMPLAINT FOR DAMAGES                                                PAGE 18 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 19 of 20 Page ID #:19



                              1           • An award of actual damages in an amount to be determined at trial pursuant
                              2              to 15 U.S.C. § 1681o(a)(1) against Defendants for each incident of negligent
                              3              noncompliance of the FCRA;
                              4           • An award of costs and litigation and reasonable attorney’s fees pursuant 15
                              5              U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against Defendants for
                              6              each incident of noncompliance of the FCRA;
                              7           • An award of actual damages, in an amount to be determined at trial,
                              8              pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Defendants;
                              9           • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                             10              1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Defendants;
                             11           • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                             12              Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B)
3148 MIDWAY DR., SUITE 203




                             13              against Defendants;
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14           • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b)
                             15              against Defendants; and
                             16           • Any and all other relief the Court deems just and proper.
                             17
                                    Dated: December 17, 2018                    Respectfully submitted,
                             18

                             19                                                 C.O. LAW, APC
                             20
                             21                                                  By: /s/ Clark Ovruchesky
                                                                                     CLARK OVRUCHESKY, ESQ.
                             22
                                                                                     ATTORNEY FOR PLAINTIFF
                             23
                                    ///
                             24
                                    ///
                             25
                                    ///
                             26
                                    ///
                             27
                                    ///
                             28


                                    COMPLAINT FOR DAMAGES                                               PAGE 19 OF 20
                                  Case 5:18-cv-02616-JGB-KK Document 1 Filed 12/17/18 Page 20 of 20 Page ID #:20



                              1                                       TRIAL BY JURY
                              2     113. Pursuant to the seventh amendment to the Constitution of the United States of
                              3         America, Plaintiff is entitled to, and demands, a trial by jury.
                              4
                                    Dated: December 17, 2018                     Respectfully submitted,
                              5

                              6                                                  C.O. LAW, APC
                              7

                              8                                                  By: /s/ Clark Ovruchesky
                                                                                     CLARK OVRUCHESKY, ESQ.
                              9
                                                                                     ATTORNEY FOR PLAINTIFF
                             10

                             11

                             12
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14

                             15

                             16

                             17

                             18

                             19

                             20
                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28


                                    COMPLAINT FOR DAMAGES                                                  PAGE 20 OF 20
